Citation Nr: 0522491	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-29 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of Department of Veterans Affairs 
improved death pension benefits.  


INTRODUCTION

The veteran had active service from July 1951 to July 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 by rating decision of 
the Atlanta, Georgia, Regional Office (RO) which denied 
payment of Department of Veterans Affairs (VA) improved death 
pension benefits based upon the appellant's yearly income.  

The case was remanded by the Board in February 2005 in order 
to determine whether the appellant still desired a hearing 
before a Veterans Law Judge sitting at the RO.  A hearing was 
scheduled, the appellant was provided notice by letter on 
July 17, 2005, and she failed to appear without explanation.  

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

REMAND

A review of the record shows that VA has failed in its duty 
to provide the appellant with any information regard the 
Veterans Claims Assistance Act.  

VA must make reasonable efforts to assist the appellant in 
notifying her of the evidence necessary to substantiate her 
claim and assisting the appellant in obtaining such evidence, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  

In this case, there is no evidence in the record that the 
appellant was provided satisfactory notice of the VCAA in 
accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002).  A remand is necessary in order to meet such 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following: 

1.  In accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A , the VA must inform the 
appellant (1) of the information and evidence 
not of record that is necessary to 
substantiate the claim, (2) of the information 
and evidence that VA will seek to provide, (3) 
of the information and evidence that the 
appellant is expected to provide and (4) 
request that the appellant provide any 
evidence in her possession that pertains to 
the claim.  She must also be informed of the 
appropriate time limitation within which to 
submit any evidence or information.  38 
U.S.C.A. § 5103(a) and (b) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  After undertaking any other development 
deemed essential in addition to that specified 
above, the VBA AMC/RO should review the claims 
file and adjudicate the appellant's claim of 
basic eligibility for VA nonservice-connected 
death pension benefits.  If the benefit sought 
on appeal remains denied, the appellant should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional 
evidence/argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




 
 
 
 

